Orders of disposition of Family Court, New York County (Ruth J. Zuckerman, J.), entered on or about April 28, 1988 and April 29, 1988, which, respectively, terminated the respondent-appellant natural mother’s parental rights to custody and guardianship of Saran C. and Aleisha C., unanimously affirmed, without costs.
The evidence in the record supports the Family Court’s determination that despite the exertion of diligent efforts by the agency, the respondent failed to attempt to deal with her drug abuse or meet the requirement that she realistically plan for the future of the children. (Matter of Star Leslie W., 63 NY2d 136, 142.) The best interests of the children would clearly be served by their being freed for adoption. Concur— Kupferman, J. P., Sullivan, Carro, Rosenberger and Ellerin, JJ.